Title: Patrick Gibson to Thomas Jefferson, 22 March 1819
From: Hickey, D.,Gibson, Patrick
To: Jefferson, Thomas


          
            Dear Sir
            Richmond 22d March 1819
          
          The bearer Mr Hickey has been recommended as a Plaisterer to some of my friends, by Dr Brockenbrough—He intends going to Charlottesville to contract for the finishing of the College, contemplated to be built there—Mr Haxall who employed him here is much pleased with his work, and considers him as in all respects compen competent to the business—
          
            With much respect I am Your obt Servt
            Patrick Gibson
          
        